Citation Nr: 1543840	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to July 1994, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received with a waiver of RO initial consideration.  


FINDING OF FACT

It is reasonably shown that the Veteran has a chronic low back disability which became manifest in service and has persisted.  


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

The Veteran asserts that he has a chronic low back disability that had its onset due to injuries in service and has persisted since.  His service treatment records (STRs) are replete with complaints of low back pain beginning in September 1991, when he was seen for a back injury sustained in a motor vehicle accident (MVA).  Lumbar spine X-rays did not reveal any abnormalities.  The diagnosis was lumbosacral strain status post MVA.  October 1991 STRs show reports of resolving back pain.  In June 1992, he reported low back pain of 6 months duration, now with radiation to the right leg and left buttock.  The assessment was chronic low back pain status post MVA with new onset sciatica.  A September 1992 STR notes a complaint of increased tightening after playing basketball.  He reported that he had another MVA in June 1992 with some pain for about 2 weeks that resolved on its own.  The assessment was acute low back pain secondary to muscle spasm.  November 1992 STRs show that he was seen for unresolved low back pain with intermittent spasm and radiation down the left leg.  He reported chronic and intermittent low back pain since the MVAs in September 1991 and July 1992.  The diagnoses were low back pain secondary to MVA and probable sciatica.  In December 1992, he was seen for low back pain radiating down the posterior aspect of the right leg; X-rays were normal.  The diagnosis was chronic low back pain with sciatica.  In March 1993, he reported low back pain from a fall down stairs, which was diagnosed as muscular strain.  February 1994 STRs show reports of low back pain radiating to the buttock from a fall on ice.  The diagnoses were lumbosacral muscle strain and chronic low back pain - persistent.  In April 1994, he reported constant low back pain with radiation to the left buttock; X-rays were negative.  The assessment was chronic low back pain.  On June 1994 service separation examination, the Veteran's spine was normal.  In an associated report of medical history, he indicated that he had recurrent back pain.  A May 1995 service examination (for affiliation) report shows the Veteran's spine was normal, and in an associated report of medical history he denied recurrent back pain.  

At the August 2015 hearing, the Veteran testified that he self-treated his persistent low back problems for many years following service because he was unable to afford private medical treatment.  The initial documentation in the record of postservice low back treatment is in private treatment records from R.L., M.D., which show treatment for lumbar strain and low back pain since December 2006.  An August 2015 disability benefits questionnaire from Dr. R.L. shows a diagnosis of back pain with radiculopathy since 2006 and notes the history of multiple injuries from 1990 to 1994.  Although the May 2010 VA examiner found that the Veteran had a normal lumbosacral spine, it was noted that he had mechanical back pain.  The VA examiner's opinion that the Veteran's low back symptoms are unrelated to his injuries in service is premised in part on the lack of evidence of low back treatment from 1994 until 2009.  However, considering the overall record, to include the quite extensive history of pertinent complaints throughout service, the Board finds the Veteran's accounts and testimony that ever since service he has had persistent low back symptoms for which he did not seek treatment (because he could not afford it)  plausible, credible, and competent probative evidence regarding postservice continuity of low back complaints and symptoms.  Resolving any remaining reasonable doubt in the Veteran's favor, as required by law (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran has a chronic low back disability that became manifest in service and has persisted since.  See 38 C.F.R. § 3.303(b).  As all the requirements for establishing service connection are met, service connection for a variously diagnosed low back disability is warranted.  






ORDER

Service connection for a low back disability is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


